Henry, J.,
Dissenting.—There can be no question, on the evidence, that the petitioner voluntarily surrendered the child to the care and custody of respondents, for a definite period of time, which has not yet elapsed. There is no foundation in the testimony for the charge that he was unduly influenced-by Mr. Swinney to make the disposition of the child which is evidenced by his letter to Mrs.. Swinney. No false representations were made by Mr. Swinney, and it is not difficult to conceive that a lady in Mrs. Swinney’s delicate health, attached as she was to the child, the sole offspring of her own only daughter, should’ be so seriously disturbed by the apprehension that it would be taken from her care and custody, as to impede her recovery from the ailment with which she was afflicted. To this effect were Mrs. Swinney’s statements, and considerations like these are calculated to touch a father’s heart, and prompt him to yield to the. importunities of the grandparents of the child; especially when, as in this instance, the grand-parents are in every respect persons to whom its rearing may properly and safely be confided. It makes no difference that Mr. Scarritt reluctantly consented to the' arrangement, if he then had capacity to give his consent. Having that capacity, the agreement is as binding upon him, as if he, instead of Mr. and Mrs Swinney, had urged its consummation. ■
Ordinarily the father is entitled to the custody of his minor children. There are no controverted questions of. *590law in this case, but the difieren ce between my associates and myself, is with respect to the application of conceded legal principles to the facts established. That the father . may, with or without a contract, confide the custody and rearing of his child to another suitable person, and thereby deprive himself of the right to have the child restored to his custody, is well settled. Pool v. Gott and wife, decided by the supreme court of Massachusetts in chambers, and reported in the 14 vol. of the Law Reporter 269, in many of its features bears a striking resemblance to the case at bar, and in the opinion delivered by C. J. Shaw, are the following observations: “ There is no doubt that the father is prima facie entitled to the custody of his child. But this is not an absolute right. It may be controlled by other considerations. If unable or unfit to take charge of the child, and educate it in a suitable manner, the court will not interfere to take the child from the care of persons who are fit and able to maintain and educate it properly. This is an exception, however, which need not be-considered in this case; for the evidence shows that the father is in a good situation, pecuniary, domestic and social, and of a character and reputation, against which, no objection can be made. By his own acquiescence he has allowed the affections on both sides to become engaged in a manner he could not but have anticipated, and permitted a state of things to arise which cannot be altered without risking the happiness and interest of the child. Pie has allowed the parties to go on for years in the belief that his legal rights were waived, and this relation of adoption sanctioned and approved by him. Under such circumstances I do not think that the petitioner is in a position to require the interference of the court, in favor of a controlling legal right on his part against the rights, such as they are, the feelings and the interests of the other parties.” There was no -agreement in that ease by which the custody of the child was given to the gran'd-parents.
That a father, by or without a contract, may dispose *591of the care and custody of his child to another suitable person, is held by many other American courts. Chapsky v. Wood, 26 Kas. 650; s. c., 40 Am. Rep. 821; Drumb v. Keen, 47 Iowa 435; Com. v. Gilkeson, Pa. Law Jour. Rep. vol. 5, p. 30; The case of Jos. Murphy, 12 How. Pr. 513; In the Matter of Bort, 25 Kas. 308: s. c., 37 Am. Rep. 255; Verser v. Ford, 37 Ark. 27.
It is clear from the testimony that the attachment between the grand-parents and the child is as intense as that which exists between a parent and child; and having, by his own conduct and agreement, encouraged its development, Mr. Scarritt should not now be permitted to sunder the relations between them. It was a regard for the well-being of the child, no less than a consideration of the grandmother’s affection and anxiety for her, which prompted Mr. Scarritt to surrender Berenice to her grand-parents,' and having deliberately established relations between them, which would naturally result in the mutual affection which exists between them, it would be cruel to both to deprive them of the comfort and happiness they find in each other’s society.
When the little girl, then a babe, was confided to the care of her grand-parents, Mr. Scarritt was a widower, living at a boarding-house in Kansas City; or, at least, shortly after he became such boarder. His own mother was dead, having left a family of small children who were under the care of a step-mother; and at no place on earth could he have found for his child, a more suitable home than with her grand-parents. I do not share the prejudice which many entertain against step-mothers and mothers-in-law. No class of people have been more unmercifully and unjustly satirized, and I intend no reflection upon the step-mother of petitioner, when I say that it was barely possible that this little child would be as well cared for at the home of Mr. Scarritt’s father, as at that of Mr. Swinney. It was certain that at the latter she would receive all the care and affection which the warm hearts of refined, *592cultured grand-parents could bestow. She might have received the same at Mr. Scarritt’s; but the petitioner did just what ninety-nine men in a hundred would have done, circumstanced as he was, without any suggestion except from their own hearts. Mrs. Swinney has lovingly and tenderly eared for little Berenice from her earliest infancy, nursing her in her sickness, watching by her bedside with anxious solicitude, under constant apprehension that her constitution was too frail to withstand, the ailments peculiar to infancy; and having brought her through those manifold dangers, by the care and watchfulness which only a mother can bestow, until, instead of a ceaseless care, the little girl has bécome a comfort to her grand-parents, the father now asks this court, in the face of his solemn agreement, to restore her to his custody.
I am aware that the interest and welfare of the child is the paramount consideration with courts, in the determination of these eases, but the interests, feelings and welfare of the person to whom the child has been confided are not entirely disregarded. Chapsky v. Wood, 26 Kas. 650 In the opinion of the court, English authorities are cited of which Lord C. J. Denman said : that the state of the law was such “as to render it odious in the eyes of the country,” and Chancellor Walworth remarked with reference to them that the English courts “appeared to have gone back to the principles of a semi-barbarous age.” 25 Wend. 93, 104, 105. The doctrines announced in those cases and the early American cases based on them, have been generally repudiated by the American courts, which, in the administration of this branch of the law, have advanced to a recognition of the sentiments of humanity.
In the State v. Libbey, 44 N. H. 321, it was held to be within the sound discretion of the court, whether the custody of the child will be given to the father, and that in determining the question, the court will consider not only the fitness of the father for the trust, but “ the condition of the child with the person from whose custody it is sought *593to be taken, its relation to them, the present and prospective provision for its support and welfare; the length of its residence there, and whether with the consent of its father, and the understanding, tacit or otherwise, that it should be permanent; the strength of the ties that have been formed between them, and, if the child has come to years of discretion, its wishes upon the subject.”
That paragraph is a clear enunciation of the law on the subject, and commends itself to one’s sense of justice. To the same effect is the Case of Bort, 25 Kas., supra, and in fact, every well considered American case recognizes this doctrine.
The welfare of the child is the chief, and every other consideration must yield to it, but when it is established by the evidence, that the welfare of the child does not require a change in its custody, although it may appear that he child would be as well cared and provided for by the ather, the feelings, affection and interest of the custodian • |'e to be considered in determining whether there should ■tí a change in the custody. Can there be any doubt, upon i tie evidence in this case, that the child is well cared for the grand-parents ? That upon her health, morals and intellect, the highest care and culture have been and will cpntinue to be bestowed? Can it be said that the child vfould be in better circumstances, under the care and management of a step-mother to whom she is comparatively a stranger, who has had no experience in rearing children, than with her grand-parents, who have transferred to hef all the love they bore their own deceased daughter, the mother of the child ? 1 do not question the ability or willingness of Mr. and Mrs. Scarritt to do all for the child that is to be expected of affectionate parents, whose social and financial position enables them to do all that could be desired for her, but am satisfied from the evidence, that the child will never be elsewhere as happy, as at her present home, or receive the same constant care and warm *594affection which, have been bestowed upon her by her grandparents from her birth.
And, in addition to-all this, there is the testimony of the physicians who have for years attended the child in her sickness, that removing her from her present home and surroundings to the City of Kansas, would probably endanger her life. This was the testimony of Drs. Vaughn and Collins, the former of whom is known throughout the State as an eminent surgeon and physician.
For the foregoing reasons I cannot concur with my associates in awarding to the petitioner the custody of the child.